:19-cv-03645-KMT_ Document 10 Filed 01/13/20 USDC Colorado Page 1 of 2
Cases 1Soroser -KMT Document 8 Filed 12/23/19 USDC Colorado Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITHD STA

 

 

CT COURT

 

 

  
 

District of Colokado

\

 

[
Le

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

)
)
)
TRACY L. WORSHAM )
Plaintiffis) )
V. Civil Action No. 1:19-cv-03645
)
)
|.C. SYSTEM, INC. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) \, C. System, Inc.
444 Highway 96 East
St. Paul, MN 55164

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Joseph S. Davidson

Sulaiman Law Group, Ltd.
2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

+ES Dis.
6
s mio,

   

Date: December 23, 2019 s/ A. Garcia Gallegos

 

 

&
j, - NB Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-03645-KMT Document 10 Filed 01/13/20 USDC Colorado Page 2 of 2

ped

AQ 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-03645

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

ae
This summons for fname of individual and title, fami, C e SY STAN , 10 an
was received by me on (dare) APE. f Ue ©

I personally served the summons on the individual at (piace)
On fdaie)

J I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (dare) , and mailed a copy to the individual’s last known address; or

AA. I served the summons on (name of individual) CAREC L ag ¥ MANAGEA LEGA. CEPT? who is
designated by law to accept service of process on behalf of (name of organization)

a C. S4YsTem TAL. On fdatel ¢f{2faeza ra; §$2qea > OF
©“) T returned the summons unexecuted because 5 or

O Other (specify):

for services, for a total of $ 0.00 ‘

Gy for travel and $ Ts

My fees. are $

I declare under penalty of perjury that this information is true.

*

Server's signature

 

Date. | } af 2 eLa

. S ce = CALS . nore ss Sturn

Printed name and title

ioe Peony OU, CACAA MA erit7

Server's address

Additional information regarding attempted service, etc:

 
